DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2014/0264818 to Lowe et al. cited in Information Disclosure Statement filed 5 February 2020 (herein Lowe) in view of U.S. Pre-grant Publication 2018/0230172 to Furukawa et al. cited in previous Office action (herein Furukawa) and U.S. Pre-grant Publication 2015/0008455 to Tozawa et al. cited in previous Office action (herein Tozawa).
Regarding claim 1, Lowe teaches a polymer thermal interface material comprising a vinyl-terminated silicone oil combined with a silicone chain extender, a thermally conductive filler corresponding to the thermally conductive filler recited in the instant claims (abstract).  Lowe teaches that the silicone oil is a vinyl-terminated silicone which is used in crosslinking and chain extending reactions (paragraph 0025), i.e. addition reactions.  Lowe teaches that the crosslinkers are silicone crosslinkers containing silyl-hydride groups (paragraph 0029) which react with the vinyl-terminated 
Lowe is silent as to the thermally conductive filler being a metal hydroxide and the surface wetting agent agents containing acryloyl groups.
Regarding the thermally conductive filler, Furukawa teaches a thermally conductive silicone composition (paragraph 0001) that contains a thermally conductive filler (paragraph 0025) that can be a metal hydroxide (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally conductive filler of Lowe to be the metal hydroxides of Furukawa because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding the surface wetting agents, Tozawa teaches a molded resin body having a cured resin body (abstract) wherein the resin comprises an organic compound having a carbon-carbon double bond capable of reacting with an SiH group and an inorganic filler (paragraph 0132) and a metal oxide pigment (paragraphs 0269-0270).  Tozawa teaches that the metal oxide pigment received a surface treatment (paragraph 0276) that can be a silane coupling agent having an acryl group (paragraph 0277).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface wetting agent of Lowe to be the silane coupling agent having an acryl group as taught by Tozawa because it has good heat resistance and lightfastness (paragraph 0276).
Regarding claim 2, Lowe, Furukawa, and Tozawa teach all the limitations of claim 1 as discussed above.
Lowe is silent as to the hardness of the cured polymer thermal interface material; however, Lowe as modified according to Furukawa and Tozawa is made using substantially similar materials in substantially similar amounts as the claimed invention.  Therefore, one of ordinary skill in the art would reasonably expect them to have substantially similar properties.
Regarding claim 3
As discussed above, Lowe teaches the surface wetting agents are present at 0.1 to 3% (paragraph 0023).  Lowe also teaches that the vinyl-terminated silicones are present at 3-15%, the chain extenders are present at 0.1 to 3%, and the crosslinkers are present at 0.1-3% (paragraph 0023).  Combining these ranges gives a range of ratio of surface wetting agents to vinyl-terminated silicones, chain extenders, and crosslinkers of 0.48 to 94 parts per 100 parts of the vinyl-terminated silicones, chain extenders, and crosslinkers which overlaps the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2009/0214870 to Morita et al. cited in previous Office action (herein Morita) in view of U.S. Pre-grant Publication 2014/0264818 to Lowe et al. cited in Information Disclosure Statement filed 5 February 2020 (herein Lowe), U.S. Pre-grant Publication 2018/0230172 to Furukawa et al. cited in previous Office action (herein Furukawa), and U.S. Pre-grant Publication 2015/0008455 to Tozawa et al. cited in previous Office action (herein Tozawa).
Regarding claim 4, Morita teaches an electronic device that is sealed or adhered with a cured body produced from a curable silicone composition corresponding to the thermally conductive composition recited in the instant claims (paragraph 0008).  Fig 1 of Morita shows a semiconductor element 1 in contact with a heat spreader 4 and heat radiating fin 6 via heat-radiating elements 5 and 7 made of the curable silicone composition (paragraph 0047).  Fig 2 of Morita shows a semiconductor element 1 sealed with sealant 11 made of the curable silicone composition (paragraph 0048).  Heat spreader4 and heat radiating fin 6 in Fig 1 and semiconductor element 1 in Fig 2 each correspond to the adherend recited in the instant claims.  
Morita is silent as to the curable silicone composition being that as recited in instant claim 1.
Regarding the curable silicone composition, Lowe teaches a polymer thermal interface material comprising a vinyl-terminated silicone oil combined with a silicone chain extender, a thermally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curable silicone composition of Morita to be the polymer thermal interface material of Lowe because it allows for little or no voiding and does not significantly degrade during reliability testing (paragraph 0021).
Lowe is silent as to the thermally conductive filler being a metal hydroxide and the surface wetting agent agents containing acryloyl groups.
Regarding the thermally conductive filler, Furukawa teaches a thermally conductive silicone composition (paragraph 0001) that contains a thermally conductive filler (paragraph 0025) that can be a metal hydroxide (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally conductive filler of Lowe to be the metal hydroxides of Furukawa because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding the surface wetting agents, Tozawa teaches a molded resin body having a cured resin body (abstract) wherein the resin comprises an organic compound having a carbon-carbon double bond capable of reacting with an SiH group and an inorganic filler (paragraph 0132) and a metal oxide pigment (paragraphs 0269-0270).  Tozawa teaches that the metal oxide pigment received a surface treatment (paragraph 0276) that can be a silane coupling agent having an acryl group (paragraph 0277).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface wetting agent of Lowe to be the silane coupling agent having an acryl group as taught by Tozawa because it has good heat resistance and lightfastness (paragraph 0276).
Regarding claim 5¸Morita, Lowe, Furukawa, and Tozawa teach all the limitations of claim 4 as discussed above.
Heat-radiating elements 5 and 7 of Fig 1 of Morita have a thin plate-like shape (Fig 1 and paragraph 0047).
Regarding claims 6-8¸Morita, Lowe, Furukawa, and Tozawa teach all the limitations of claim 4 as discussed above.
Sealing element 11 of Fig 2 of Morita meets the limitations of claims 6-8 (Fig 2 and paragraph 0048).
Regarding claim 9¸Morita, Lowe, Furukawa, and Tozawa teach all the limitations of claim 4 as discussed above.
Morita teaches that heat spreader 4 and heat radiating fin 6 are made from aluminum, copper, nickel, or a similar metal (paragraph 0047).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2014/0264818 to Lowe et al. cited in Information Disclosure Statement filed 5 February 2020 (herein Lowe) in view of U.S. Pre-grant Publication 2018/0230172 to Furukawa et al. cited in previous Office action (herein Furukawa) and U.S. Pre-grant Publication 2015/0008455 to Tozawa et al. cited in previous Office action (herein Tozawa).
Regarding claim 10, Lowe teaches a polymer thermal interface material comprising a vinyl-terminated silicone oil combined with a silicone chain extender, a thermally conductive filler corresponding to the thermally conductive filler recited in the instant claims (abstract).  Lowe teaches that the silicone oil is a vinyl-terminated silicone which is used in crosslinking and chain extending reactions (paragraph 0025), i.e. addition reactions.  Lowe teaches that the crosslinkers are silicone crosslinkers containing silyl-hydride groups (paragraph 0029) which react with the vinyl-terminated silicones via hydrosilylation (paragraph 0030).  Lowe also teaches that the chain extenders also contain 
Lowe is silent as to the thermally conductive filler being a metal hydroxide and the surface wetting agent agents containing acryloyl groups.
Regarding the thermally conductive filler, Furukawa teaches a thermally conductive silicone composition (paragraph 0001) that contains a thermally conductive filler (paragraph 0025) that can be a metal hydroxide (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermally conductive filler of Lowe to be the metal hydroxides of Furukawa because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding the surface wetting agents, Tozawa teaches a molded resin body having a cured resin body (abstract) wherein the resin comprises an organic compound having a carbon-carbon double bond capable of reacting with an SiH group and an inorganic filler (paragraph 0132) and a metal oxide pigment (paragraphs 0269-0270).  Tozawa teaches that the metal oxide pigment received a surface treatment (paragraph 0276) that can be a silane coupling agent having an acryl group (paragraph 0277).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface wetting agent of Lowe to be the silane coupling agent having an acryl group as taught by Tozawa because it has good heat resistance and lightfastness (paragraph 0276).
Response to Amendment
In view of Applicant’s amendments filed 22 December 2021, previous rejection of claim 3 under 35 U.S.C. 112(b) is hereby withdrawn.
In view of Applicant’s amendments filed 22 December 2021, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that Lowe does not teach an acryloyl-group-containing silane coupling agent (Remarks, page 6).  Applicant is correct in this regard in that Lowe only teaches an alkylsilane wetting agent.  However, Tozawa was used as a secondary reference to teach a silane coupling agent having acryl groups.  Furthermore, the terms wetting agent as used by Lowe and coupling agent as used by Tozawa are synonymous as they are performing the same function.
Applicant argues that the claimed coupling agent is added to improve adhesive function as opposed to a particle dispersing agent as used in Lowe and Tozawa (Remarks, pages 6-7).  The wetting agent of Lowe and the coupling agent of Tozawa perform the same function of particle dispersion promoter.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant has provided no showing of evidence demonstrating unexpected results or criticality.
Applicant argues that the amount of surface wetting agent taught by Lowe does not overlap the claimed range (Remarks, page 8).  As discussed above, combining the ranges taught by Lowe gives a range of ratio of surface wetting agents to vinyl-terminated silicones, chain extenders, and crosslinkers of 0.48 to 94 parts per 100 parts of the vinyl-terminated silicones, chain extenders, and crosslinkers which overlaps the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.